DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022, has been entered.

Response to Amendment
Claims 1-17 were previously pending.  Applicant’s amendment filed July 5, 2022, has been entered in full.  Claims 1, 11, 13 and 17 have been amended.  Claims 4 and 12 have been cancelled.  No new claims have been added.  Accordingly, claims 1-3, 5-11, and 13-17 are now pending.

Response to Arguments
Applicant traverses the previous rejections under 35 U.S.C. 103, arguing that the previously-cited prior art does not read on the amended claims (Remarks filed July 5, 2022, hereinafter Remarks: Pages 9-15).  Examiner respectfully disagrees for the reasons presented in the responses and rejections below.

Applicant argues that “Amano processes every candidate region to create multiple super resolution images in order to calculate the position of the reference mark, instead of processing only one candidate region to create only one super-resolution image after determining that one candidate region covers the reference mark” and that Amano therefore fails to teach the features of claims 1 and 17 (Remarks: Page 13; formatting omitted).  Examiner respectfully disagrees.
Amano performs image recognition processing to identify candidate areas in a low-resolution image that appear to match a reference mark (i.e. target) (e.g., [0031]-[0033], [0043], [0047], Fig. 4).  While Amano certainly contemplates scenarios where more than one candidate region may be found in a low-resolution image (e.g., Fig. 4), Amano certainly is not limited to only processing multiple candidate regions.  For example, Amano states that “one or more multiple candidate regions are set in the low resolution image” ([0047], emphasis added).  
Furthermore, the claims are not limited to only processing a single region image (i.e. candidate region).  For example, claim 1 recites a method “comprising following steps: a) fetching a region image” (emphasis added).  The term “comprising” is open-ended and does not preclude repeating step a) to fetch an additional region image.  Such processing of multiple region images is clearly contemplated by the original disclosure, such as at Fig. 7
In summary, Applicant’s arguments are respectfully non-persuasive because Amano’s disclosure includes processing only one candidate region image, and the claims do not preclude processing multiple candidate region images anyway.

Applicant argues that none of the prior art “has disclosed to determine a high-precision coordinate range of a super-resolution region image based on an enlarged multiplier and a rough target position of a target in a low-resolution region image” (Remarks: Page 14).  Examiner respectfully disagrees.
Amano determines a bounding box in a super-resolution image (i.e. a “high-precision coordinate range of a super-resolution region image”) that corresponds to a candidate region bounding box of a low-resolution image (i.e. a rough target position of a target in a low-resolution region image) (e.g., Figs. 4-5).  As is plainly shown in the Figures, the super-resolution bounding box is enlarged to match the scaling that has been performed by the super-resolution and placed at a position that corresponds to the bounding box’s relative rough target position in the low-resolution image (Figs. 4-5).  The “enlarged multiplier” in Amano is whatever upscaling factor is provided by the super-resolution processing.  For example, the super-resolution of Li, with which Amano has been modified in the rejections under ‘103, provides upscaling factors of x2, x3 or x4 (e.g., Sec. 4.1, Testing dataset).  Accordingly, the super-resolution bounding box of Amano will have a length and a width that are 2, 3 or 4 times the length and width of the low-resolution bounding box, respectively, depending on what scaling factor is used.

Applicant argues that “Amano and Li disclose not a single word or sentence about finding or defining COORDINATES of a target or an image” (Remarks: Page 14).  Examiner respectfully disagrees.
This simply is not true.  For example, [0031] describes measuring “the position (X,Y) of the reference mark.”  Clearly, these are coordinates of a target in an image.
Furthermore, as frequently noted in previous Office Actions, Amano clearly describes and illustrates defining bounding boxes – e.g. Figs. 4-5.  A bounding box is a coordinate range of an image.
Further still, the previous Office Action applied an additional reference (Karim), which further demonstrates the relationship between a bounding box and coordinates – i.e. that a bounding box may be defined by coordinates of a central target point, plus width and height parameters that define a coordinate range surrounding that central target point.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-6, 8, 10-11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Amano’ (US 2020/0202492 A1) in view of ‘Li’ (“A two-channel convolutional neural network for image super-resolution,” 2017) and ‘Karim’ (“Object classification, localization, and detection,” 2018).
Regarding claim 1, Amano teaches an image positioning method based on upsampling (Figure 3), comprising following steps: 
a) fetching a region image covering a target in a wide region image, and determining a rough target position in a low-precision coordinate range corresponding to the region image (Figure 3, step 102, a first image [i.e. wide region image] including a reference mark [i.e. target] is captured; Figure 3, step 105, the first image is processed to find candidate region(s) [i.e. region images], each of which indicates a rough target position where the reference mark may be located; As seen in Fig. 4, each candidate region is defined by a bounding box – i.e. a coordinate range; The bounding boxes in the first image are “low-precision” at least because they are determined from the low-resolution image, rather than a high-resolution image); 
b) executing an upsampling process on the region image ([0048], Figure 3, step 106, super resolution processing is performed on candidate region(s)) based on a neural network data model for obtaining a super-resolution region image (see Note Regarding Neural Network below), wherein a resolution of the super-resolution region image is higher than a resolution of the region image (e.g. [0048], the super-resolution image has higher resolution than the low-resolution candidate region image; Also, by definition, a super-resolution version of an image has higher resolution than that image); 
c) mapping the rough target position onto the super-resolution region image to obtain a high-precision coordinate range (e.g. [0049], the rough position of the candidate region has been mapped to the super-resolution image, which is processed to determine if a reference mark is actually present; Also see Figs. 3-4, where the rough target position corresponding to a candidate region in the low-resolution image is mapped onto the super/high-resolution image to obtain a high-precision coordinate range – i.e. a candidate region bounding box in the high-resolution image); and 
d) analyzing the super-resolution region image for determining a precise target position ([0050], Figure 3, step 108, position of reference mark in super resolution image is determined; Also see e.g., [0031], last sentence, precise position “(X,Y)” of the target/reference mark is determined in the super-resolution image), wherein accuracy of the precise position is better than accuracy of the rough position (e.g. [0005]-[0006], accuracy of detecting position of reference mark in low-resolution imagery [i.e. rough position] is deteriorated [i.e. is worse] in comparison with detecting position in super-resolution image [i.e. precise position]);
wherein the step a) comprises: 
determining whether any sub-image of the wide region image matches a designated image or a designated pattern (e.g., [0031]-[0032], wide region image is searched to determine whether any portion [i.e. sub-image] has a possibility of being a reference mark – i.e. matches the designated reference mark pattern; Also see e.g., [0043] and [0047]);
determining a low-precision target coordinate in a matched sub-image as the rough target position when the sub-image matches with the designated image or the designated pattern ([0031]-[0032], [0043], [0047], candidate bounding box is set when a sub-image matches the reference mark – i.e. the designated image or the designated pattern; see Note Regarding Bounding Box below);
expanding outward a designated distance from the low-precision target coordinate to obtain the low-precision coordinate range (see Note Regarding Bounding Box below); and
obtaining the region image by cropping the wide region image based on the low-precision coordinate range (e.g. [0033], Figs. 4-5, wide/low-res image is cropped to region image falling within the bounding box defining a candidate region [i.e. the low-precision coordinate range] such that a super-resolution image is generated for only the portion of the wide/low-resolution image within the candidate region; see Note Regarding Bounding Box below);
wherein the step c) comprises:
determining the high-precision coordinate range of the super-resolution image based on the rough target position and at least one enlarged multiplier (e.g. [0033], Figs. 4-5, a high-resolution bounding box positioned in the super-resolution image for each corresponding candidate bounding box in the low-resolution image; As discussed above, the bounding boxes define coordinate ranges, so the high-resolution bounding box is a high-precision coordinate range of the super-resolution image; The size of the bounding box in the high/super-resolution image is based on the size of the bounding box in the low-resolution image and whatever scaling factor – i.e. at least one enlarged multiplier – is provided by the super-resolution; For example, the super-resolution in the Li reference applied in the Note Regarding Neural Network below provides scaling factors of x2, x3, or x4 [Sec. 4.1, Testing dataset], which would result in high/super-resolution coordinate ranges [i.e. bounding boxes] with lengths and widths 2, 3, or 4 times the length and width of the low-resolution coordinate range, respectively);
wherein the step d) comprises:
determining a high-precision target coordinate in the high-precision coordinate range as the precise target position ([0050], Fig. 3, step 108, position is found within high/super-resolution image, which is a high-precision target coordinate; Also see e.g., [0031], last sentence, “position (X,Y) of the reference mark” is measured within super-resolution image of candidate region).

Note Regarding Neural Network.  Amano teaches a multi-image super-resolution technique (e.g. [0048]), which does not utilize a neural network.  
Alternatively, Amano suggests using a single-image super-resolution technique ([0013]), but does not teach any details of the single-image super-resolution technique.
Amano does not explicitly teach that its upsampling process is based on a neural network data model.
However, Li does teach techniques for performing single-image super-resolution upsampling based on a neural network data model (e.g. Figure 1b).
Li teaches that convolutional neural network data models show “excellent performance in the single image super-resolution (SISR)” (Section 1, first paragraph) and that its particular neural-network-based SISR technique “outperforms state-of-the-art [super-resolution] algorithms” (Section 5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Amano with the neural-network-based super-resolution of Li in order to improve the method with the reasonable expectation that this would result in a method that used a high-performance super-resolution technique to obtain high-quality super-resolution images.  This technique for improving the method of Amano was within the ordinary ability of one of ordinary skill in the art based on the teachings of Amano and Li.

Note Regarding Bounding Box.  Amano establishes a candidate region when a sub-image matches with a designated image or a designated pattern ([0031]-[0032], [0043], [0047]).  As can be seen in Figs. 4-5, the coordinate range of the candidate region is defined by a bounding box.
Amano does not explicitly teach how the coordinate range of the bounding box is defined.  Accordingly, Amano does not explicitly teach defining the bounding box by determining a low-precision target coordinate in a matched sub-image as the rough target position and expanding outward a designated distance from the low-precision target coordinate to obtain the low-precision coordinate range.
However, Karim does teach that a bounding box is usually represented by a center target position, a width and a height, such that the coordinate range of the bounding box [i.e. the low-precision coordinate range] is obtained by determining a center position [i.e. a low-precision target coordinate] and expanding outward a designated distance from the center position [i.e. the low-precision target coordinate], the designated distance being one half the width in either lateral direction and one half the height in either vertical direction (Last paragraph of page 2 through diagram on page 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Amano in view of Li as applied above with the bounding box representation of Karim in order to improve the method with the reasonable expectation that this would result in a method that used a usual representation of bounding boxes.  This technique for improving the method of Amano in view of Li as applied above was within the ordinary ability of one of ordinary skill in the art based on the teachings of Karim.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Amano, Li, and Karim to obtain the invention as specified in claim 1.	

Regarding claim 2, Amano in view of Li and Karim teaches the method of claim 1, and Amano further teaches a step performed before the step a): controlling an image capture apparatus (This limitation invokes ‘112(f); The corresponding structure includes a camera – see [0031] of specification, as published) to capture image of the target for generating the wide region image (Figure 3, steps 101-102, camera is moved into position and used to capture image of area including reference mark and surrounding area; also see e.g. [0030]).

Regarding claim 3, Amano in view of Li and Karim teaches the method of claim 2, and Amano further teaches that the target is an image of a designated element or a designated structure on a printed circuit board (e.g. [0028], reference marks of circuit board; also see [0055]); 
wherein the image positioning method based on upsampling further comprises a step performed after the step d): controlling an automation apparatus (This limitation invokes ‘112(f); The corresponding structure, material and acts, and equivalents thereof, includes apparatuses for performing circuit board manufacturing tasks, such as assembly, punching, splicing, etc. – see [0033], as published) execute an assembling process at the precise position of the printed circuit board (e.g. [0030], component mounter executes a component mounting process that includes finding the precise position of the reference mark and mounting a component with reference to the reference mark).

Regarding claim 5, Amano in view of Li and Karim teaches the method of claim 1, and Li further teaches that the step b) comprises following steps:
b1) analyzing the region image based on an extraction layer of the neural network data model for obtaining a feature image (Figure 3, deep sub-network, left side, “Feature Extraction”; also see Section 3.1); 
b2) executing interpolation on the region image based on an enlarging layer of the neural network data model to interpolate a plurality of pixels to the region image for obtaining an enlarged image (Figure 3, shallow sub-network includes an enlarging layer that performs upscaling by interpolating pixels to obtain an enlarged image; Note that the second layer of the shallow network is red in a color version of Figure 3, which denotes it as an upscaling deconvolution layer; also see Section 3, Section 3.3 and Figure 5); and 
b3) merging the feature image with the enlarged image based on a mergence layer of the neural network data model for obtaining the super-resolution region image (Figure 3, Section 3.5, feature image from deep sub-network and enlarged image from shallow sub-network are merged by concatenating them, and then passing the result through a convolution layer, thereby obtaining the super-resolution region image as the output).

Regarding claim 6, Amano in view of Li and Karim teaches the method of claim 5, and Li further teaches that the step b1) is performed to analyze the region image based on the extraction layer for obtaining the feature image (Figure 3, deep sub-network, feature extraction), and execute an enlarging process on the feature image based on the neural network data model for obtaining a super-resolution feature image (Figure 3, deep sub-network, upsampling; also see Section 3.3); the step b3) is performed to merge the super-resolution feature image with the enlarged image to obtain the super-resolution region image (Figure 3, 
    PNG
    media_image1.png
    33
    34
    media_image1.png
    Greyscale
 indicates merging the super-res feature image produced by the deep sub-network and the enlarged image produced by the shallow sub-network to obtain the output super-resolution region image; Also see Figure 2 and Section 3.5).

Regarding claim 8, Amano in view of Li and Karim teaches the method of claim 5, and Li further teaches that the extraction layer, the enlarging layer, and the mergence layer of the neural network data model are built based on convolutional neural network (e.g. Figure 3).


Regarding claim 10, Amano in view of Li and Karim teaches the method of claim 1, and Li further teaches the following steps when executing the upsampling process:
executing a noise-canceling process on the super-resolution region image based on the neural network data model (Section 4.2.1, Figure 6, the super-resolution image region has lower noise as measured by PSNR relative to other implementations; Accordingly, noise has been cancelled from the super-resolution image relative to the level that would have been achieved by those other implementations); and 
executing a brightness-adjusting process on the super-resolution region image based on the neural network data model (Section 4.1, second-to-last paragraph, the neural network adjusts luminance – i.e. brightness – of the super-resolution image; also see Figure 2, which illustrates the Deep network’s output as only a grayscale image, since it is only adjusting the luminance/brightness of the super-resolution region image).

Regarding claim 11, Amano in view of Li and Karim teaches the method of claim 1, and Li further teaches that a resolution of the super-resolution image is equal to a resolution of the region image multiplied by the at least one enlarged multiplier (e.g., Sec. 4.1, Testing dataset, upscaling factor, which may be set to x2, x3 or x4, is provided by the super-resolution; The resolution of the super-resolution is equal to a resolution of the original/region image multiplied by the upscaling factor; The upscaling factor is at least one enlarged multiplier), and the at least one enlarged multiplier comprises an horizontal enlarged multiplier and an vertical enlarged multiplier (e.g. Sec. 4.1, Testing dataset, same scale factor x2, x3 or x4 is applied in both horizontal and vertical directions; This is why, for example, the super-resolution images with x3 upscaling factor in Fig. 6 all maintain the same aspect ratio as the original image); in the step c), the high-precision coordinate range of the super-resolution region image is obtained by the rough target position multiplying by the horizontal enlarged multiplier in horizontal direction and the vertical enlarged multiplier in vertical direction (As noted above with respect to claim 1, the bounding box [i.e. high-precision coordinate range] of the super-resolution image in Amano is enlarged according to the upscaling ratio provided by the super resolution [see e.g., Figs. 4-5], which is x2, x3 or x4 in both horizontal and vertical directions according to Li).

Regarding claim 17, Examiner notes that the claim recites an image positioning system based on upsampling, comprising: an image capture apparatus used to capture image of a target for generating a wide region image; a storage device used to store a neural network data model; and a processor electrically connected to the image capture apparatus and the storage device, the processor being configured to perform a method that is substantially the same as the method of claim 1.
Amano in view of Li and Karim teaches the method of claim 1.
Amano further teaches implementing its method as an image positioning system based on upsampling (Figures 1 and 2), comprising: an image capture apparatus (This limitation invokes ‘112(f); The corresponding structure includes a camera – see [0031] of specification, as published; Figure 2, mark imaging camera 36) used to capture image of a target for generating a wide region image (Figure 3, step 102); a storage device (Figure 2, memory 33) used to store program data for performing the method ([0029]); and a processor (Figure 2, processor 31) electrically connected to the image capture apparatus and the storage device (Figure 2 illustrates the connections), the processor being configured to perform the method (e.g. [0031]).
As explained above with respect to claim 1, Amano does not teach a neural network data model, but Li does, and Amano has been modified to use the neural network data model of Li as part of its image positioning method.  Accordingly, in a system of Amano in view of Li as applied above, the program data stored by the memory of Amano would include the neural network data model of Li.
Therefore, claim 17 is also rejected under 35 U.S.C. 103 as being unpatentable over Amano in view of Li and Karim for substantially the same reasons as claim 1.


Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano in view of Li and Karim as applied above, and further in view of ‘Liu’ (“Robust Single Image Super-Resolution via Deep Networks With Sparse Prior,” 2016).
Regarding claim 7, Amano in view of Li and Karim teaches the image positioning method of claim 5.
Li teaches performing neural-network-based super-resolution for different upscaling factors of 2, 3 and 4 (Page 271, right column, Testing dataset).  Li does not explicitly teach applying its super-resolution neural network in a cascaded configuration (i.e. using output from a first execution of the neural network as input for a second execution of the neural network), such that its super-resolution technique further comprises steps of: b4) analyzing the super-resolution region image based on the extraction layer of the neural network data model for obtaining the feature image being new, and executing the enlarging process on the feature image being new based on the neural network data model for obtaining the super-resolution feature image being new; b5) executing interpolation on the super-resolution region image based on the enlarging layer of the neural network data model to interpolate a plurality of pixels to the super-resolution region image for obtaining the enlarged image being new; and b6) merging the super-resolution feature image being new with the enlarged image being new based on the mergence layer of the neural network data model for obtaining the super-resolution region image being new.
However, Liu does teach performing neural-network-based super-resolution by applying a super-resolution neural network in a cascaded configuration (Section III.C).
Liu teaches that a cascaded configuration may have several advantages.  As a first example, a cascaded configuration can be considered to form a deeper network, which advantageously has a more powerful learning capability and is able to better approximate the mapping between low-resolution inputs and high-resolution outputs (Section III.C.1).  As a second example, a cascaded configuration can allow a single neural network model to provide multiple scale factors, thereby improving the scalability and flexibility of the model (Section III.C.2).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Amano in view of Li and Karim as applied above with the cascaded configuration of Liu in order to improve the method with the reasonable expectation that this would result in a method that enjoyed benefits of a cascaded configuration, such as more powerful learning capability, better ability to map between low- and high-resolution representations, and/or improved scalability and flexibility.  This technique for improving the method of Amano in view of Li and Karim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Liu.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Amano, Li, Karim and Liu to obtain the invention as specified in claim 7.	

Regarding claim 9, Amano in view of Li, Karim and Liu teaches the method of claim 7, and Liu further teaches that the step b) comprises following steps:
b7) generating super-resolution residual data based on the neural network data model (e.g. Figure 2, Deep network produces high-frequency details, which are residual data); and 
b8) merging the region image with the super-resolution residual data based on the neural network data model for obtaining the super-resolution region image (Figures 2 and 3, upscaled region image produced by the shallow network is merged with the residual data produced by the deep network to obtain the output super-resolution region image).


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano in view of Li and Karim as applied above, and further in view of ‘Wang’ (“Accurate Localization of Circular Mark Based on Interpolation Algorithm and Modified Hough Transform,” 2008).
Regarding claim 13, Amano in view of Li and Karim teaches the image positioning method of claim 1.
Amano teaches determining a precise position of the target within a super-resolution image ([0050]), but does not explicitly teach details of how this determination is performed.  In particular, Amano does not explicitly teach that step d) comprises the following steps:
D1) executing a binarization process on a super-resolution region image for obtaining the super-resolution region image being halftone; and 
d2) recognizing the target in the super-resolution region image being halftone.

Li and Karim also do not teach these features.
However, Wang does teach a technique for identifying a precise position of a reference mark target that includes:
D1) executing a binarization process on a super-resolution region image for obtaining the super-resolution region image being halftone (Section IV.A, step 4, Sobel edge detection is performed in an interpolated image region; Figure 4c shows the resulting binary, black and white image; Note: Under the broadest reasonable interpretation (BRI), the scope of the term “halftone” includes a black and white image – see e.g. [0114] of the published application); and 
d2) recognizing the target in the super-resolution region image being halftone (Section IV.A, step 5, circle shape of reference mark is recognized by Hough transform applied to the halftone image).

Wang teaches that its technique provides superior performance with more-accurate target position measurements than other alternative techniques (Section IV.B, second paragraph; SectionV).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Amano in view of Li and Karim as applied above with the precise reference mark locating technique of Wang in order to improve the method with the reasonable expectation that this would result in a method that was able to acquire precise reference mark target positions with high accuracy.  This technique for improving the method of Amano in view of Li and Karim was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wang.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Amano, Li, Karim and Wang to obtain the invention as specified in claim 13.	


Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano in view of Li and Karim as applied above, and further in view of ‘Dong’ (“Accelerating the Super-Resolution Convolutional Neural Network,” 2016).
Regarding claim 14, Amano in view of Li and Karim teaches the image positioning method of claim 1.
Li further teaches the following steps performed before the step b): loading training data (Section 4.1, Training dataset); and executing a training process on the training data for building the neural network data model (Section 4.1, Training).
Li cites to other references, including Dong (Section 4.1, Training dataset, “General-100 dataset [9]”), that describe the training data, but does not describe the training data itself.  Accordingly, Li does not itself explicitly teach that the training data include multiple sets of sample images, wherein each set of sample images comprises a low-resolution sample image and a high-resolution sample image, a field of view of the low-resolution sample image is the same as or similar to a field of view of the high-resolution sample image.
However, Dong does teach training data (Section 4.1, Training Dataset, 91-image dataset and General-100 dataset) that include multiple sets of sample images (Page 401, Training Samples, LR/HR sub-image pairs), wherein each set of sample images comprises a low-resolution sample image and a high-resolution sample image (Page 401, Training Samples, LR/HR sub-image pairs), a field of view of the low-resolution sample image is the same as or similar to a field of view of the high-resolution sample image (Page 401, Training Samples, LR and HR sub-images are “corresponding” and thus are cropped from the same or similar fields of view).
As noted above, Li specifically teaches and suggests using the 91-image and General-100 training datasets taught by Dong (Section 4.1, Training dataset).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Amano in view of Li and Karim as applied above with the training data of Dong in order to improve the method with the reasonable expectation that this would result in a method that used the training data specifically taught and suggested by Li, thereby ensuring that the superior performance taught by Li could be achieved.  This technique for improving the method of Amano in view of Li and Karim was within the ordinary ability of one of ordinary skill in the art based on the teachings of LI and Dong.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Amano, Li, Karim and Dong to obtain the invention as specified in claim 14.	

Regarding claim 16, Amano in view of Li, Karim and Dong teaches the method of claim 14, and Dong further teaches that the step of executing the training process on the multiple sets of sample images for building the neural network data model is performed to divide each low-resolution sample image into a plurality of low-resolution sample sub-images (Section 4.1, Training Samples, LR training images are cropped into sub-images), divide each high-resolution sample image into a plurality of high-resolution sample sub-images (Section 4.1, Training Samples, corresponding HR sub-images are cropped), and execute the training process on the low-resolution sample sub-images and the high-resolution sample sub-images (Section 4.1, Training Samples, these LR and HR cropped sub-images are the training samples, which are what the training process is executed on), wherein a number of the low-resolution sample sub-images is equal to a number of high-resolution sample sub-images (Section 4.1, Training Samples, each LR sub-image is paired with a corresponding HR sub-image), a field of view of each low-resolution sample sub-image is the same as or similar to a field of view of the high-resolution sample sub-image corresponding to the low-resolution sample sub-image (Section 4.1, Training Samples, each LR and HR sub-image pair correspond to one another and capture same/similar fields of view).


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano in view of Li, Karim and Dong as applied above, and further in view of ‘Yadav’ (“Improved performance of deep learning neural network models for Traffic sign classification using brightness augmentation (99.1% solution),” 2017).
Regarding claim 15, Amano in view of Li, Karim and Dong teaches the method of claim 14.
Li recognizes that in neural network training “big data generally get better results” (Section 4.1, Training dataset) and applies scaling and rotation data augmentation to expand the number of training images (Section 4.1, Training dataset).  
Dong similarly teaches performing data augmentation using scaling and rotation to expand its number of training images (Section 4.1, Training Dataset).
While Li and Dong both teach forms of data augmentation, neither teaches brightness data augmentation in particular.  Accordingly, Li and Dong each do not teach that at least two sets of sample images have the same field of view and the different brightness distribution.
However, Yadav does teach techniques for performing brightness data augmentation, which produces multiple training images having a same field of view and different brightness distributions (Page 2, function at bottom of page, images are modified to have randomly-adjusted brightness; Pages 3-4, same original image field of view is modified to have different brightness levels [in addition to different rotation, translation and shear] in each of several training images).
Yadav teaches that adding brightness data augmentation can improve the performance of a neural network data model (Page 2).  As noted above, both Li and Dong recognize that performing data augmentation to increase the number of testing images is desirable.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Amano in view of Li, Karim and Dong as applied above with the brightness data augmentation in order to improve the method with the reasonable expectation that this would result in a method that achieved improved performance through the use of additional data augmentation.  This technique for improving the method of Amano in view of Li, Karim and Dong was within the ordinary ability of one of ordinary skill in the art based on the teachings of Li, Dong, and Yadav.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Amano, Li, Karim, Dong and Yadav to obtain the invention as specified in claim 15.	

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
‘Shorten’ (“Applying GANs to Super Resolution, 15 Dec. 2018)
Demonstrates the meaning of the term of art “upscaling factor” – i.e. that it refers to a factor applied to both the horizontal and vertical dimensions of an image in order to determine the dimensions of an output, upscaled image
See page 1, 1st paragraph

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669